Citation Nr: 1324432	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-47 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for sinusitis with headaches and left eye tearing.  

2.  Entitlement to an initial evaluation in excess of 10 percent prior to August 10, 2010, and 40 percent thereafter for postoperative residuals failed back syndrome with L4-5 herniated nucleus pulposus.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to December 2000; February 2002 to January 2004; and from June 2007 to April 2008.  The Veteran also has an unverified period of service with the United States Marine Corps Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2010, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

At his request, the Veteran was scheduled for a travel board hearing in May 2011.  Because the Veteran failed to report to the hearing, the Board request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2012); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

During the pendency of the appeal, an August 2010 DRO decision increased the Veteran's disability evaluation for his service-connected postoperative residual, failed back syndrome with L4-5 herniated nucleus pulposus to 40 percent disabling, effective August 10, 2010.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has reviewed the Veteran's Virtual VA file and notes that a July 2013 Appellant's Brief from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the July 2010 DRO hearing, the Veteran reported that he had reserve service and was discharged in May 2010.  He also reported that he was receiving treatment for his service-connected disabilities at the Dallas VA Medical Center in Dallas, Texas, and Lackland Air Force Base ENT Clinic in San Antonio, Texas.  A VA outpatient treatment record dated March 2010 notes hearing loss under past medical history, and a VA examination to clarify his disability status will be directed.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency, to verify the specific dates of the Veteran's active duty, active duty for training, and/or inactive duty for training.  

Obtain the remaining service treatment records associated with his Reserve service.  All records/responses received should be associated with the claims file.  

2.  Obtain and associate with the claims file all outstanding records of VA treatment from the Dallas VA Medical Center in Dallas, Texas and Lackland Air Force Base in San Antonio, Texas.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. 

3.  After the above has been completed, schedule the Veteran for a VA audiological examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has bilateral hearing loss and tinnitus that is related to his period of active service or Reserve service.  The following considerations will govern the examination:

a.  The claims folder, and a copy of this remand, must be available to the examiner for review in conjunction with the examination.  The examiner MUST take a complete history from the Veteran as to the onset, nature, and progression of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his bilateral hearing loss and tinnitus, the examiner must state this, with a fully reasoned explanation.  All appropriate tests and studies should be accomplished.  

b.  The examiner is advised:

* The Veteran's service treatment records are absent for any complaints, treatment, or diagnosis of bilateral hearing loss and/or tinnitus.  

* The Veteran alleges that he was exposed to acoustic trauma in service when he had to build explosive devices for training and while serving in the explosive ordinance in the Marines.  He states that while ear canals over his ears were used as hearing protection, the in-service explosives training caused his current bilateral hearing loss and tinnitus.  

* In December 2008, a VA examiner diagnosed the Veteran with normal hearing and concluded that his tinnitus is less likely than not the result of military noise exposure because there are no reports of tinnitus contained within the service treatment records.  

* A VA outpatient treatment note dated March 2010 list hearing loss under past medical history, and the Veteran testified at the July 2010 DRO hearing that physicians at the Dallas VA Medical Center have prescribed him a "tinnitus machine or hearing machine to phase out or try to block out the ringing."  

c.  After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:




* Does the Veteran currently have bilateral hearing loss and/or tinnitus?  If so, did  any currently diagnosed bilateral hearing loss and/or tinnitus (1) manifest during active duty, or is the result of any injury suffered or disease contracted during active duty or ACDUTRA in the Reserve, (2) is the result of any injury sustained during INACDUTRA in the Reserve, or (3) was the Veteran's bilateral hearing loss manifested to a compensable degree within one year after any period of active duty? 

An explanation must be provided for any opinion or conclusion expressed.  

4.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


